DETAILED ACTION
This Office action is in response to the request for continued examination filed on November 29th, 2021.  Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
A substitute specification has been filed and is accepted and entered.  While some issues remain (discussed below), the substitute specification and amended claims are far more comprehensible then they previously were.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable 
The claims refer to determining ‘a phase shift between the beam signal and the detection signal’ and filtering the detection signal ‘based on the phase shift.’  These signals do not contain phase information, only intensity and location information.  As examiner noted in previous Office actions, the phase of an electron beam cannot be measured unless interference occurs, which is not the case here.  In the case of secondary electrons, the electrons are not even the same electrons, so they will not have related phases.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
It is considered that the nature of the invention relates to electron beam tools, particularly to electron microscopes. One of ordinary skill in the art would know how to make an electron microscope and use it to detect images of a specimen, including secondary and/or backscattered images.  Such a person would also know how to modulate the beam current and filter the detection signal based on such modulation.
The state of the art includes electron microscopes that are capable of modulating the primary electron beam (see US 5,557,105 (Honjo et al.), especially figures 19 & 20, 
The specification provides no information on how the phase shift is determined beyond that it is done with a processor, and no description of how phase is known is given either.  In fact, the word phase exists in the disclosure only as part of the term ‘phase shift.’  Furthermore, no information on the filtering based on a phase shift is present in the specification, beyond repeated statements of the claim limitation.  Other forms of filtering not involving a phase shift are disclosed, for example via a high-pass filter as claimed in claim 2, as well as the energy and intensity-based filtering methods of claims 3-6, but these are not relevant for the enablement of claim 1.
It is known in the art that electron phase information is imaginary in real space, and can only be determined based on interference. See for example ‘Phase plates in the transmission electron microscope: operating principles and applications.’ (Malac et al.), which has a good overview of the theory behind electron phase detection.  In the 
Another known method of measuring phase in an electron beam involves an interferometer, see for example ‘A tunable path-separated electron interferometer with an amplitude dividing grating beamsplitter’ (Yasin et al.)’, which also includes elements not present in the inventive apparatus or method, in this case to create spatial interference.
These methods measure a phase shift induced in the original beam by transmission through the specimen.  Induced phase shifts also occur with backscattered electrons, which originate in primary beam.  However, secondary electrons are an entirely different set of electrons ejected from the sample, and not the same electrons as the primary beam.  There is no way to apply phase contrast or interferometer techniques to a secondary electron detection signal.
Finally, even if the inventive apparatus did include elements to measure the phase shift of backscattered electrons, it still would not explain how this phase shift is used to filter the detection signal.  The techniques above alter the electron phase before it reaches the detector, so there would seem to be little need to filter the detection signal later based on this information, as it is inherently included in the detection.  Hence, it is 
Closest Prior Arts of Record
The closest prior art of record is US 5,557,105 (Honjo et al.).
Regarding claim 1, Honjo et al. discloses a method, comprising: emitting an electron beam towards a specimen (‘supplying electron beams respectively irradiated onto a plurality of irradiating regions of an inspection sample,’); modulating a beam current of the electron beam to obtain a beam signal (‘modulating the respective electron beams into modulated signals having mutually distinct signal patterns’); detecting, using an electron detector, secondary and/or backscattered electrons emitted by the specimen to obtain electron data, wherein the electron data defines a detection signal (‘detecting the electron flow from the inspection sample 310 generated by the electron beam and including information relating to the construction of a respective irradiated region’); and filtering, using the processor, the detection signal based on the beam signal (‘In the signal discriminating section 354, by employing the pulse signal 1 as the reference signal, an output as illustrated in FIG. 21(d) may be obtained as the configuration signal of the irradiation region 401. On the other hand, by employing the pulse signal 2 as the reference signal for discrimination, the output 2 illustrated in FIG. 21(e) is obtained as the configuration signal of the irradiation region 402.’).
Honjo et al. does not disclose determining, using a processor, a phase shift between the beam signal and the detection signal, and basing the filtering on said phase shift.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.